Citation Nr: 1608790	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  15-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and a hoarding disorder.  

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).  

3.  Entitlement to service connection for emphysema.  

4.  Entitlement to service connection for right lower extremity erythema, claimed as leg growth.  

5.  Entitlement to service connection for hypertrophic actinic keratosis, claimed as neck growth.  


REPRESENTATION

Veteran represented by:	Robert Chambers, Agent
ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board notes that the Veteran did not include the issues of entitlement to service connection for high blood pressure and femoral hernia in his March 2015 Notice of Disagreement (NOD), but did list both issues on his November 2015 VA Form 9.  The Board cannot construe the November 2015 VA Form 9 as a NOD for these issues, as current regulations require that his NOD be completed on the VA Form 21-0958 furnished with the January 2015 rating decision.  See 38 C.F.R. § 20.201 (as in effect from March 24, 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Veteran reported treatment at Dartmouth Hitchcock Medical Center.  See February 2014 VA Form 21-4142a.  In April 2014, the AOJ obtained records from that facility, with the most recent record from that facility dated in March 2014.  However, the Veteran has since indicated additional treatment at that facility for all of his claimed conditions until May 2015.  See October 2015 VA Form 21-4142a.  Accordingly, upon remand, updated treatment records from that facility should be obtained.

Additionally, in a December 2015 VA Form 21-4142a, the Veteran identified treatment records at Lake Sunapee VNA & Hospice.  A November 2015 statement from the Veteran's agent and a December 2015 statement from the Veteran's daughter confirm that the Veteran is currently under hospice care.  Accordingly, upon remand, records from this facility must also be secured.  Finally, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records (dated since June 2015).

2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment: 

(a) from Lake Sunapee VNA & Hospice; and
(b) from Dartmouth Hitchcock Medical Center dated since March 2014. 

See October and December 2015 VA Forms 21-4142a.

3.  If records are unavailable from any sources, a negative reply must be requested.  All responses received should be associated with the claims file.  If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, and the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

4.  Then, after taking any additional development deemed necessary, readjudicate the claims, with consideration of all evidence obtained since the June 2015 Statement of the Case.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




